Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, a hinge shaft, which has a hollow cylindrical shape  with a cavity formed therein and which is open at at least one of two ends of the hinge shaft positioned on a rotational axis so as to allow the ironing plate to be rotated, the hinge shaft being provided on a peripheral surface of the hinge shaft with a flow through hole; and a steam flow channel, which is disposed inside the body and the ironing plate and which extends through the open end and the flow through hole in the hinge shaft so as to allow the steam, generated by the steam generator, to be supplied to the steam nozzles. The closest prior arts of record are Kuan (WO 2016078912), and Muljadi (U.S. 20050005481), and Croft (GB473919). 
Croft teaches open ends of a hinge shaft, but fails to teach a flow through hole on a peripheral surface of the hinge shaft. Kuan and Muljadi each fail to teach a hinge shaft which is open at at least one of two ends of the hinge shaft, the hinge shaft being provided on a peripheral surface of the hinge shaft with a flow through hole, a steam flow channel which extends through the open end and the flow through hole in the hinge shaft so as to allow the steam, generated by the steam generator, to be supplied to the steam nozzles. No prior art was found to suitably combine with Kuan, Muljadi,or Croft to teach the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABBY M SPATZ/Examiner, Art Unit 3732          

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732